CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Coyote Hills Golf, Inc. (the "Company") on Form 10-Q for the three month period ended March 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Mitch Powers, acting in the capacity as the Chief Executive Officer of the Company, and I, Stephanie Erickson, acting in the capacity as the Chief Financial Officer of the Company, certify to the best of our knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Mitch S. Powers Mitch Powers Chief Executive Officer May 12, 2011 /s/ Stephanie Lynn Erickson Stephanie Lynn Erickson Chief Financial Officer May 12, 2011
